DETAILED ACTION
1.          Claims 1-28 have been examined and are pending.

Information Disclosure Statement
2.          The information disclosure statement (IDS) submitted on 3/03/2022 has been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendment
3.           In response to the amendments received in the Office on 5/02/2022, the Office acknowledges the current status of the claims: claims 22-28 have been added, and no new matter is included.
4.          In response to the amendments received in the Office on 5/02/2022, the amendments to the specification are accepted.

Terminal Disclaimer
5.          The terminal disclaimer filed on 5/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of application number 16/922847 and patents 10,708,901 and 10,172,124 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
6.          Claims 1-28 are allowed.
7.          The following is an examiner’s statement of reasons for allowance: a completed search of the available patent literature and non-patent literature has been conducted by the Examiner and none of the cited references either suggest or disclose, individually or in combination, a method comprising at least the steps of activating a cell, starting a first timer, starting a second timer, monitoring the downlink control channel, and based on one or more of the first timer expiring or receiving a second MAC CE indicating deactivation of the cell, stopping the second timer, and stopping the monitoring of the downlink control channel.
    
            Considered of particular relevance is US PGPub 2015/0036614 A1 to Lee et al. Lee describes the following in [0017]:
Also, the present specification proposes a user equipment (UE) for controlling a deactivation timer of a cell in a mobile communication system. In detail, the UE comprises a transceiver configured to receive and/or transmit a signal; and a processor coupled to the transceiver and configured to: configure a first deactivation timer of a first cell and a second deactivation timer of a second cell, wherein the first cell and the second cell belong to a same timing advance group (TAG); if the first deactivation timer of first cell expires, check whether uplink timing of the same TAG is required to be maintained; and if the uplink timing of the same TAG is required to be maintained, restart the first deactivation timer of the first cell.

However, these timers are not activated/deactivated based on reception of DCI messages.

Also considered of particular relevance is US PGPub 2014/0016506 A1 to Gauvreau et al. at claims 1 and 8:
A method implemented by a wireless transmit/receive unit (WTRU), the method comprising: receiving a radio resource control (RRC) reconfiguration message, wherein the RRC reconfiguration message configures the WTRU to support at least one additional component carrier and the RRC reconfiguration message does not activate the at least one additional component carrier; and receiving a medium access control (MAC) control element (CE), wherein the MAC CE indicates that the at least one additional component carrier is to be activated.

The method as in claim 1, further comprising maintaining a deactivation timer for each active component carrier, wherein the WTRU stops monitoring a physical downlink control channel (PDCCH) for the active component carrier upon expiration of the deactivation timer for the active component carrier.
However, Gauvreau does not expressly two separate timers and the inter-relationship between said timers for the purpose of monitoring a downlink channel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        July 7, 2022